             Case 4:20-cv-01092-JM Document 37 Filed 06/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ROLAND R. JAMERSON                                                      PLAINTIFF
ADC #510459

V.                            No: 4:20-CV-01092-JM

MELANIE FOSTER-JONES                                                    DEFENDANT


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 9th day of June, 2021.


                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE
